 



EXHIBIT 10.O.2
AMENDMENT NO. 2 TO THE
EL PASO ENERGY CORPORATION
OMNIBUS PLAN FOR MANAGEMENT EMPLOYEES
     Pursuant to Section 13.1 of the El Paso Energy Corporation Omnibus Plan for
Management Employees, Amended and Restated effective as of December 3, 1999 (the
“Plan”), the Plan is hereby amended as follows, effective February 7, 2001:
     WHEREAS, the Certificate of Incorporation of El Paso Energy Corporation, a
Delaware corporation, was amended to change the name of the corporation to El
Paso Corporation effective February 7, 2001.
     NOW THEREFORE, the name of the Plan is hereby changed to the “El Paso
Corporation Omnibus Plan for Management Employees” and all references in the
Plan to “El Paso Energy Corporation” or the “Company” shall mean “El Paso
Corporation.”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 7th day of February 2001.

            EL PASO CORPORATION
      By   /s/ Joel Richards III         Executive Vice President      Human
Resources and Administration     

            ATTEST:
      By   /s/ David L. Siddall         Corporate Secretary             

 